DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted on 12/10/2020.  Claim 1 has been amended. No claim has been cancelled. No claim has been newly added. Claims 1-12 are currently pending in the application. 

Response to Argument
Applicant’s arguments with respect to amended claims and added limitations have been considered but are moot because the arguments are believed to be answered by and therefore moot in view of new ground(s) of rejection presented below. In view of amendment, the reference Sang has been used for new ground(s) of rejection.
Examiner would like to further address the argument from Applicant submitted on 12/10/2020. 
Applicant submits “Although the Office conclude that the fabric layer 900 under the key caps 950 in FIG. 10 of Chien disclose a noise reduction layer group, disposed between the bracket and the elastic sheet, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate a skilled person in the art to modify the touch device of Imamura as taught by Chien. Therefore, when viewed as a whole and for at least the (Remarks, page 6, the first paragraph)
Examiner disagrees with Applicant’s conclusion. “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”). Chien is introduced to teach a noise reduction layer group can be disposed between a bracket and an elastic sheet. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the touch device of Imamura to comprise a noise reduction layer group disposed between the bracket and the elastic sheet, as taught by Chien, since it is a use of known technique to improve similar devices (methods) in the same way.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al. (US. Pub. No. 2013/0257712, hereinafter “Imamura”) in view of Chien et al. (US. Pub. No. 2014/0071654, hereinafter “Chien”), further in view of Sang et al. (US. Pub. No. 2017/0262111, hereinafter “Sang”).
As to claim 1,    (currently amended) Imamura discloses a touch device [figure 4, touch device, paragraph 29, input operating panel], comprising:
a cover plate [figure 4, panel “5”];
a circuit board [figure 4, “11” and “13” fixed below the panel “5”], fixed below the cover plate, the circuit board comprising a trigger zone located on a bottom surface, and comprising an elastic sheet located in the trigger zone [figure 4, substrate “7” comprising a cooling sheet has elasticity];
a bracket [figure 4, “6”, “8”, “32”], disposed below the circuit board.
Imamura does not disclose a noise reduction layer group, disposed between the bracket and the elastic sheet,
wherein the elastic sheet is deformed by pressing the cover plate against the elastic sheet.
Chien teaches an input device comprising a noise reduction layer group [figure 10, fabric layer “900”], disposed between a bracket [figure 10, “1030”] and an elastic sheet [figure 10, “950”, paragraph 67, key caps “950” can be made of silicon rubber or any suitable rubber].

Imamura, as modified by Chien, does not disclose wherein the elastic sheet is deformed by pressing the cover plate against the elastic sheet.
Sang teaches a touch structure wherein an elastic sheet is deformed by pressing a cover plate against the elastic sheet [figure 3, the elastic layer “2” is deformed by pressing the cover “7”, paragraph 21].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the touch device of Imamura to have the elastic sheet deformed by pressing the cover plate against the elastic sheet, as taught by Sang, since it is a use of known technique to improve similar devices (methods) in the same way.
Claims 2-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imamura in view of Chien, further in view of Sang, as applied to claim 1 above, further in view of Matsuyama et al. (US. Pub. No. 2009/0255755, hereinafter “Matsuyama”).
   	As to claim 2,    Imamura, as modified by Chien and Sang, discloses the touch device according to claim 1.
Imamura, as modified by Chien and Sang, does not disclose wherein the noise reduction layer group comprises a soft layer and a hard layer which are stacked, the soft layer facing the elastic sheet, and the hard layer facing the bracket.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the touch device of Imamura to have the noise reduction layer group to comprise a soft layer and a hard layer which are stacked, as taught by Matsuyama, in order to reduce the noise reaching to the operator (Matsuyama, paragraph 60).
Imamura, as modified by Chien, Sang and Matsuyama, discloses the claimed invention except for the soft layer facing the elastic sheet, and the hard layer facing the bracket. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the soft layer facing the elastic sheet and the hard layer facing the bracket, since it has been held that rearranging parts of an- invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
As to claim 3,    Imamura, as modified by Chien, Sang and Matsuyama, discloses the touch device according to claim 2, except for wherein a Shore hardness C of the soft layer is between 50 degrees and 60 degrees, and a Shore hardness C of the hard layer is between 70 degrees and 80 degrees. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to form the soft layer with Shore hardness C between 50 degrees and 60 degrees and the hard layer with Shore hardness C between 70 degrees and 80 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
claim 4,    Imamura, as modified by Chien, Sang and Matsuyama, discloses the touch device according to claim 2, except for wherein the difference between the Shore hardness C of the hard layer and the Shore hardness C of the soft layer is between 10 degrees and 20 degrees. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the difference between the Shore hardness C of the hard layer and the Shore hardness C of the soft layer between 10 degrees and 20 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As to claim 5,    Imamura, as modified by Chien, Sang and Matsuyama, discloses the touch device according to claim 2, wherein the bracket is provided with a hole at a part corresponding to the elastic sheet [Imamura, figure 4, “8” includes an opening at a part corresponding to the elastic sheet “7”].
As to claim 6,    Imamura, as modified by Chien, Sang and Matsuyama, discloses the touch device according to claim 5, wherein when the elastic sheet is pressed down, a portion of the hard layer falls into the hole [Imamura, figure 4, elastic sheet “7” is pressed down and falls into the opening of “8”].
As to claim 7,    Imamura, as modified by Chien, Sang and Matsuyama, discloses the touch device according to claim 5, except for wherein a thickness of the hard layer is between 0.2 mm and 0.3 mm, and a thickness of the soft layer is between 0.1 mm and 0.2 mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the thickness of the hard layer between 0.2 mm and 0.3 mm and the thickness of the soft layer between 0.1 mm and 0.2 mm, since it has been held that where the general In re Aller, 105 USPQ 233.
As to claim 8,    Imamura, as modified by Chien, Sang and Matsuyama, discloses the touch device according to claim 5, except for wherein a ratio of a thickness of the hard layer to a thickness of the soft layer is between 2 and 3. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the ratio of a thickness of the hard layer to a thickness of the soft layer between 2 and 3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As to claim 9,    Imamura, as modified by Chien, Sang and Matsuyama, discloses the touch device according to claim 5, except for wherein a diameter of the hole is smaller than a diameter of the elastic sheet. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the diameter of the hole smaller than a diameter of the elastic sheet, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As to claim 10,    Imamura, as modified by Chien, Sang and Matsuyama, discloses the touch device according to claim 2, wherein the bracket comprises no hole at a part corresponding to the elastic sheet [Imamura, figure 4, bracket “32” comprises no hole at the part corresponding to “7”].
As to claim 11,    Imamura, as modified by Chien, Sang and Matsuyama, discloses the touch device according to claim 10, except for wherein a thickness of the hard layer is between 0.2 mm and 0.3 mm, and a thickness of the soft layer is between 0.3 mm and 0.5 mm. It would In re Aller, 105 USPQ 233.
As to claim 12,    Imamura, as modified by Chien, Sang and Matsuyama, discloses the touch device according to claim 10, except for wherein a ratio of a thickness of the hard layer to a thickness of the soft layer is between 0.6 and 0.8. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the ratio of a thickness of the hard layer to a thickness of the soft layer between 0.6 and 0.8, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.